Citation Nr: 0411906	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
residuals of a left knee strain with lateral instability, 
status postoperative patellar shaving, and lateral retinacula 
release, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from December 1968 to July 
1970. 

Historically, by an August 2001 decision, the Board of 
Veterans' Appeals (Board) awarded an increased combined 40 
percent rating for residuals of a left knee strain with 
lateral instability, status postoperative patellar shaving, 
and lateral retinacula release (based on a separate 30 
percent rating for severe left knee impairment, including 
instability) and left knee traumatic arthritis (based on a 
separate 10 percent rating for left knee traumatic 
arthritis).  A November 2001 implementing rating decision, in 
part, granted a separate 30 percent rating for residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release, effective May 12, 1999.  

This matter came before the Board on appeal from rating 
decisions by the Jackson, Mississippi, Regional Office, that 
proposed, and later completed a reduction of the 30 percent 
rating to noncompensable for residuals of a left knee strain 
with lateral instability, status postoperative patellar 
shaving, and lateral retinacula release.  The rating was 
reduced to 20 percent, effective July 1, 2003 (the 20 percent 
was a "protected" rating).  Although appellant requested a 
predetermination hearing on that proposed action and a 
hearing was scheduled, the hearing request was later 
withdrawn in writing in April 2003.  

Jurisdiction over the case was subsequently transferred to 
the Huntington, West Virginia, Regional Office (RO).  
Although additional issues appear to have been raised in a 
written statement by appellant, inasmuch as they have not 
been developed for appellate review, they are referred to the 
RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

The case is now ready for final appellate determination.  




FINDINGS OF FACT

1.  An August 2001 Board decision awarded an increased 
combined 40 percent rating for severe residuals of a left 
knee strain with some lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release (based on a separate 30 percent rating for severe 
left knee impairment, including instability) and left knee 
traumatic arthritis (based on a separate 10 percent rating 
for left knee traumatic arthritis).  That Board decision 
award was based, in part, on a January 2000 VA examination, 
which revealed that appellant had ligamentous laxity and 
instability of the left knee and associated severe pain and 
functional impairment.  

2.  After appellant had been issued a January 2003 notice of 
proposed rating reduction, an April 2003 rating decision 
reduced that 30 percent rating for residuals of a left knee 
strain with lateral instability, status postoperative 
patellar shaving, and lateral retinacula release to 20 
percent, effective July 1, 2003.  The 30 percent evaluation 
for that left knee disability had been in effect less than 5 
years.  

3.  That rating reduction was based primarily on an October 
2002 VA orthopedic examination, which revealed that appellant 
ambulated with a limp and utilized a cane, that the left knee 
had limitation of motion albeit without instability, that 
appellant had excruciating left knee pain, and that there was 
radiographic evidence of advanced osteoarthritic changes with 
complete loss of the medial joint space in that knee.  

4.  Although no left knee instability was noted on October 
2002 VA orthopedic examination, the left knee disability had 
remained severely impaired overall, without material 
functional improvement shown under the ordinary conditions of 
life.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
restoration of a 30 percent evaluation for residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release, have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.10, 4.40, 4.45, 
4.71a, Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of appellant's claim 
for restoration of a 30 percent evaluation for residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release, no further evidentiary development is necessary.  
Thus, it is conclude that pertinent provisions of the 
Veterans Claims Assistance Act of 2000 have been complied 
with to the extent indicated.  See 38 U.S.C.A. § 5100 et seq. 
(West 2002).

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Veterans Appeals (Court) stated that "[i]n 
order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied...."  However, these regulatory 
provisions are not applicable to the service-connected left 
knee disability in the instant case, since they apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  38 C.F.R. 
§ 3.344(a),(c) and Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Smith v. Brown, 5 Vet. App. 335 (1993).  The 30 
percent disability evaluation for the service-connected left 
knee disability in question had been in effect less than five 
years, prior to the 2003 rating reduction.

However, the Court has also held that "[t]here is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court further 
stated "...after-the-fact justification cannot resurrect a 
flawed rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Schafrath, at 1 Vet. App. 595, the Court held "[w]hen the 
issue raised is a rating reduction and the Court determines 
that the reduction was made without observance of law -- here 
38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) -- this 
Court,...has ordered reinstatement of the prior rating."  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires. 

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  Thus, an issue for 
resolution is whether appellant's service-connected left knee 
disability in question had in fact improved such as to 
warrant the 2003 rating reduction in question.  In Brown v. 
Brown, 5 Vet. App. 413, 421 (1993), the Court stated that 
"in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work."  See also 38 C.F.R. 
§ 3.344(c), which provides that although the provisions of 
paragraphs (a) and (b) of that section do not apply to 
disabilities which have not become stabilized and are likely 
to improve, "[r]eexaminations disclosing improvement...in 
these disabilities will warrant reduction in rating."

The evidence of record prior to the 2003 rating reduction in 
question included VA records, which indicated that appellant 
underwent an arthroscopy of the left knee in early 1981 with 
removal of loose cartilaginous bodies due to retropatellar 
cartilage fibrillation. On April 1981 VA examination, mild 
degenerative changes of that knee/patellofemoral articulation 
were assessed.  In 1982, appellant underwent an arthroscopy 
of the left knee with patellar shaving and lateral retinacula 
release.

On June 1990 VA examination, appellant stated that he could 
only walk approximately a hundred yards before his left knee, 
right knee, right ankle, and right hip would "give out" in 
that order.  Appellant was 5 feet one and a half inches in 
height and weighed 200 pounds.  His gait was labored 
particularly without a cane.  Marked impairment of right hip 
motion, right knee arthritis, and left knee 
arthritis/instability were assessed and the examiner remarked 
that "[s]ubjective features apparently are somewhat 
magnified."

On July 1993 VA examination, the left knee was stable with 
flexion limited to 90 degrees.  In October 1993, appellant 
underwent diagnostic arthroscopy of the left knee with 
removal of loose cartilaginous bodies.  The operative report 
indicated that there was no knee instability.

On January 1996 VA examination, appellant exhibited a 
significant limp on the right.  Left knee motion was 0 
degrees' extension and 95 degrees' flexion with crepitus and 
pain on full flexion.  No left knee instability was apparent.  
X-rays revealed moderate osteoarthritis of that knee.  

A July 1997 MRI of the left knee was interpreted as showing 
lateral and medial menisci tears; and a medial collateral 
ligament tear was strongly suspected.

By a December 1997 Board decision, a 20 percent evaluation 
for residuals of a left knee strain with lateral instability, 
status postoperative patellar shaving, and lateral retinacula 
release, was affirmed; and a separate 10 percent evaluation 
for left knee traumatic arthritis was awarded pursuant to a 
VA General Counsel Opinion (VA O.P.G.C. Prec. 23-97 (July 1, 
1997)).  

VA outpatient treatment records in May 1999 indicate that 
appellant ambulated with a limp and used a cane.  X-rays of 
the left knee revealed medial joint narrowing and severe 
degenerative joint disease.  A total left knee arthroplasty 
was recommended, but appellant declined surgery.

On January 2000 VA examination, appellant's complaints 
included right ankle pain and constant, severe pain and 
giving way in the left knee.  He wore braces on the knees.  
He was considering further left knee surgery.  He ambulated 
with a cane.  Appellant was able to squat 10 percent of 
[normal].  There was marked swelling and tenderness of the 
left knee.  Active ranges of left knee motion were 10 to 90 
degrees.  However, passive ranges of left knee motion were 5 
to 110 degrees, noted with mild crepitus but "excruciating" 
pain.  Significantly, there was medial and lateral left knee 
instability with ligamentous laxity and marked pain on 
varus/valgus stress testing.  No muscle atrophy or rotational 
abnormality was apparent.  Severe left knee degenerative 
joint disease was assessed.  

By an August 2001 decision, the Board awarded an increased 
combined 40 percent rating for residuals of a left knee 
strain with lateral instability, status postoperative 
patellar shaving, and lateral retinacula release (based on a 
separate 30 percent rating for left knee instability) and 
left knee traumatic arthritis (based on a separate 10 percent 
rating for left knee traumatic arthritis).  That August 2001 
Board decision explained that, resolving all reasonable doubt 
in appellant's favor, an increased rating for the left knee 
disability based upon severe impairment would result in a 
separate 30 percent rating under Diagnostic Code 5257, since 
the clinical evidence revealed ligamentous laxity and 
instability of the left knee and associated severe pain and 
functional impairment.  Parenthetically, under Code 5257, a 
20 percent evaluation may be assigned for moderate impairment 
of the knee, including recurrent subluxation or lateral 
instability; and a 30 percent evaluation requires severe 
impairment.  The provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology.  

The January 2003 rating decision by the Jackson, Mississippi, 
Regional Office, that proposed a reduction of the 30 percent 
rating for residuals of a left knee strain with lateral 
instability, status postoperative patellar shaving, and 
lateral retinacula release, was based primarily on an October 
2002 VA orthopedic examination report.  On October 2002 VA 
orthopedic examination, appellant complained of severe pain 
in the right ankle and knees.  Clinically, he ambulated with 
a limp and utilized a cane.  The left knee had 5 degrees' 
active extension and 80 degrees' active flexion without 
instability or atrophy noted.  The examiner noted that 
although appellant stated that he could not put his ankle 
brace, socks, and shoes on by himself, when left alone in the 
examination room he was observed to be able to do so.  
However, it is significant that the examiner opined that due 
to excruciating left knee pain, appellant may have limited 
ambulation/weightbearing capabilities; and that right ankle 
discomfort and arthritic pain may limit his ability to 
ambulate for unlimited distances, although "most of his 
complaints are exaggerated."  X-rays of the left knee 
revealed advanced osteoarthritic changes, complete loss of 
the medial joint space, large osteophytes, and fusion of the 
patella with the anterior femoral condyle.  

VA outpatient treatment records dated from November 2002 to 
February 2003 reveal that appellant's complaints included 
multiple joint pain, including the left knee; that pain level 
was "8/10"; and that the pain was aggravated by activity 
and walking.  X-rays revealed severe degenerative arthritis 
of the right hip and left knee.  

On March 2003 VA orthopedic examination, appellant ambulated 
with a limp.  Left knee extension lacked 10 degrees and 
flexion was to 90 degrees, with pain on extremes of motion.  
The knee was not unstable, although there was slight laxity 
due to articular cartilage thinning.  Severe left knee 
osteoarthritis was diagnosed.

VA outpatient treatment records dated from March to August 
2003 reveal that appellant's complaints included severe left 
knee pain even at rest.  

Although the left knee disability had been clinically shown 
to be severely disabling, and in fact a total knee 
replacement had been medically recommended, the basis of the 
rating reduction in question was narrowly focused on 
"improvement" shown by the absence of knee instability on 
October 2002 VA orthopedic examination, versus the January 
2000 VA examination, which included evidence of left knee 
instability.  However, on both examinations, the severe 
overall severity of the left knee disability remained 
essentially the same, including restricted knee motion, 
"excruciating" left knee pain, advanced, severe arthritic 
changes, and other functional limitations.  It is thus the 
Board's opinion that the negative evidence and positive 
evidence on the point in controversy is in relative 
equipoise, and that material improvement in the left knee 
disability in question under the ordinary conditions of life 
was not clearly shown on said October 2002 VA orthopedic 
examination as to warrant the rating reduction in question.  
The evidence subsequent to that rating reduction also 
indicates that the left knee disability has not materially 
improved.  

Accordingly, resolving all reasonable doubt in appellant's 
favor, it is the Board's conclusion that restoration of a 30 
percent evaluation for severe residuals of a left knee strain 
with lateral instability, status postoperative patellar 
shaving, and lateral retinacula release, is warranted 
secondary to the pain and other functional limitations.  


ORDER

Restoration of a 30 percent evaluation for residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, and lateral retinacula 
release, is granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



